 


109 HR 4673 IH: Fuel Security and Consumer Choice Act
U.S. House of Representatives
2006-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4673 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Mr. Markey (for himself, Mr. Inslee, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require that an increasing percentage of new automobiles be dual fueled automobiles, to revise the method for calculating corporate average fuel economy for such vehicles, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fuel Security and Consumer Choice Act. 
2.Requirement to manufacturer dual fueled automobiles 
(a)Requirement 
(1)In generalChapter 329 of title 49, United States Code, is amended by inserting after section 32902 the following: 
 
32902A.Requirement to manufacture dual fueled automobiles 
(a)Requirement 
(1)In generalEach manufacturer of new automobiles that are capable of operating on gasoline or diesel fuel shall ensure that the percentage of such automobiles, manufactured in any model year beginning not less than 18 months after the date of enactment of this section and distributed in commerce for sale in the United States, which are dual fueled automobiles is equal to not less than the applicable percentage set forth in the following table: 
 
 
 
For each of the following model years:The percentage of dual fueled automobiles manufactured shall be not less than:  
year 110  
year 220  
year 330  
year 440  
year 550  
year 660  
year 770  
year 880  
year 990  
year 10 and beyond100. 
(2)Model yearsFor purposes of the table under paragraph (1)— 
(A)the term year 1 means the first model year beginning not less than 18 months after the date of enactment of this section; 
(B)the term year 2 means the model year immediately following the model year described in subparagraph (A); 
(C)the term year 3 means the model year immediately following the model year described in subparagraph (B); 
(D)the term year 4 means the model year immediately following the model year described in subparagraph (C); 
(E)the term year 5 means the model year immediately following the model year described in subparagraph (D); 
(F)the term year 6 means the model year immediately following the model year described in subparagraph (E); 
(G)the term year 7 means the model year immediately following the model year described in subparagraph (F); 
(H)the term year 8 means the model year immediately following the model year described in subparagraph (G); 
(I)the term year 9 means the model year immediately following the model year described in subparagraph (H); and 
(J)the term year 10 means the model year immediately following the model year described in subparagraph (I). 
(b)Production credits for exceeding flexible fuel automobile production requirement 
(1)Earning and period for applying creditsIf the number of dual fueled automobiles manufactured by a manufacturer in a particular model year exceeds the number required under subsection (a), the manufacturer earns credits under this section, which may be applied to any of the 3 consecutive model years immediately after the model year for which the credits are earned. 
(2)Trading creditsA manufacturer that has earned credits under paragraph (1) may sell credits to another manufacturer to enable the purchaser to meet the requirement under subsection (a).. 
(2)Technical amendmentThe table of sections for chapter 329 of title 49, United States Code, is amended by inserting after the item relating to section 32902 the following: 
 
 
32902A. Requirement to manufacture dual fueled automobiles.. 
(b)Activities to promote the use of certain alternative fuelsThe Secretary of Transportation shall carry out activities to promote the use of fuel mixtures containing gasoline or diesel fuel and 1 or more alternative fuels, including a mixture containing at least 85 percent of methanol, denatured ethanol, and other alcohols by volume with gasoline or other fuels, to power automobiles in the United States. 
3.Manufacturing incentives for dual fueled automobilesSection 32905(b) of title 49, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(2)by inserting (1) before Except; 
(3)by striking model years 1993–2010 and inserting model year 1993 through the first model year beginning not less than 18 months after the date of enactment of the Fuel Security and Consumer Choice Act; and 
(4)by adding at the end the following: 
 
(2)Except as provided in paragraph (5) of this subsection, subsection (d) of this section, or section 32904(a)(2) of this title, the Administrator shall measure the fuel economy for each model of dual fueled automobiles manufactured by a manufacturer in the first model year beginning not less than 30 months after the date of enactment of the Fuel Security and Consumer Choice Act by dividing 1.0 by the sum of— 
(A)0.7 divided by the fuel economy measured under section 32904(c) of this title when operating the model on gasoline or diesel fuel; and 
(B)0.3 divided by the fuel economy measured under subsection (a) when operating the model on alternative fuel. 
(3)Except as provided in paragraph (5) of this subsection, subsection (d) of this section, or section 32904(a)(2) of this title, the Administrator shall measure the fuel economy for each model of dual fueled automobiles manufactured by a manufacturer in the first model year beginning not less than 42 months after the date of enactment of the Fuel Security and Consumer Choice Act by dividing 1.0 by the sum of— 
(A)0.9 divided by the fuel economy measured under section 32904(c) of this title when operating the model on gasoline or diesel fuel; and 
(B)0.1 divided by the fuel economy measured under subsection (a) when operating the model on alternative fuel. 
(4)Except as provided in subsection (d) of this section, or section 32904(a)(2) of this title, the Administrator shall measure the fuel economy for each model of dual fueled automobiles manufactured by a manufacturer in each model year beginning not less than 54 months after the date of enactment of the Fuel Security and Consumer Choice Act in accordance with section 32904(c) of this title. 
(5)Notwithstanding paragraphs (2) through (4) of this subsection, the fuel economy for all dual fueled automobiles manufactured to comply with the requirements under section 32902A(a) of this title, including automobiles for which dual fueled automobile credits have been used or traded under section 32902A(b) of this title, shall be measured in accordance with section 32904(c) of this title.. 
 
